Citation Nr: 1706978	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Propriety of severance of service connection for lumbar spine disability.

2.  Propriety of severance of service connection for right hip disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that in part severed service connection for lumbar spine and right hip disabilities.  The RO in Louisville, Kentucky has current jurisdiction. 

The appeal also comes before the Board from a March 2011 rating decision of the RO that in part denied service connection for hearing loss.  

In November 2009, the Veteran testified before a Decision Review Officer (DRO) on the issues of severance of service connection for lumbar spine and right hip disabilities.  

In May 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ).  

In August 2014, the Board in part upheld the severance of service connection for lumbar spine and right hip disabilities and remanded the issue of entitlement to service connection for bilateral hearing loss.  The Veteran appealed the issues of severance of service connection to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court vacated the Board's decision with respect to the severance of service connection and remanded the appeal for compliance with a joint motion for partial remand.  

In May 2015, the Veteran appointed the attorney captioned above as representative before the Board, and the representative requested another Board hearing.  In December 2015, the Board remanded the appeal to schedule the hearing, and the Veteran testified before the undersigned VLJ by videoconference in August 2016.  Transcripts of both Board hearings have been associated with the claims file.  

The record reflects that the Veteran has a pending VA Form 9 filed in February 2017 in connection with a statement of the case issued in February 2017.  This appeal has not been certified to the Board.  While the certification of issues on a VA Form 8 neither confers nor deprives the Board of jurisdiction, it is a signal that the Veterans Benefits Administration (VBA) has completed its action regarding the certified issues.  The Veteran has requested a Travel Board hearing which is scheduled by the RO.  Thus, no action on the part of the Board is warranted at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system

On the record during the August 2016 Board hearing, this appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In March 2008, the RO granted service connection for lumbar spine and right hip disabilities as caused by injuries sustained in an in-service motor vehicle accident.  

2.  In September 2009, the RO proposed to sever service connection for lumbar spine and right hip disabilities, based on clear and unmistakable error, finding that the in-service motor vehicle accident upon which service connection had been based was caused by the Veteran's willful misconduct.

3.  In January 2010, the RO severed service connection for lumbar spine and right hip disabilities, effective April 1, 2010.  

4.  The evidence establishes that the award of service connection for both the lumbar spine and right hip disabilities was clearly and unmistakably erroneous.

5.  The Veteran was accepted on active duty in 1979 with normal hearing in both ears except for mild hearing loss in the left ear at 4000Hz; testing in February 1982 shortly prior to discharge showed no changes or threshold shifts during the first period of active duty.  

6.  The Veteran's current bilateral hearing loss first manifested greater than one year after active service and was not caused or aggravated by any aspect of active service including exposure to noise as an air defense missile crewmember.  


CONCLUSIONS OF LAW

1.  The severance of the award for service connection for the lumbar spine disability was proper. 38 U.S.C.A. §§ 1110, 1131, 5109A (West 2014); 38 C.F.R. §§ 3.1(n), 3.105, 3,301, 3.303 (2016).

2.  The severance of the award for service connection for the right hip disability was proper.  38 U.S.C.A. §§ 1110, 1131, 5109A (West 2014); 38 C.F.R. §§ 3.1(n), 3.105, 3,301, 3.303 (2016).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 3.385 (2016). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The issues of severance of service connection for lumbar spine and right hip disabilities arise from actions initiated by the RO, not the Veteran.  Severance of service connection requires compliance with particular notification procedures.   When severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and provided 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).

In this case, the RO notified the Veteran of the proposed severance of service connection in September 2009.  The proposal advised him that he had the opportunity to present evidence and argument as to why service connection should not be severed.  In November 2009, the Veteran testified during a hearing before a DRO.  Thereafter, a January 2010 rating decision severed service connection, effective April 1, 2010, more than 60 days following the notification.  Thus, the RO complied with the procedural requirements for severance provided under 38 C.F.R. 
§ 3.105.

With respect to the claim for service connection for hearing loss, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The RO provided timely notice in December 2010 that met the requirements.  The notice included all criteria for service connection and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

The file contains the Veteran's service personnel and treatment records, VA inpatient and outpatient treatment records through July 2014, identified or submitted records of private medical care, and the report of a VA examination in January 2015.  The file also contains records of the adjudication of disability benefits by the Social Security Administration (SSA).  Additionally, in May 2012 and in August 2016, the Veteran was provided two opportunities to set forth his contentions during the hearing before the undersigned Veterans Law Judge who complied with the requirements of 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Neither the Veteran nor his representatives identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Severance of Service Connection

VA regulations provide, generally, that service connection will be severed only upon a showing by VA that the rating decision granting service connection was clearly and unmistakable erroneous (CUE) and only after certain procedural safeguards have been met as noted above.  38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997) (citations omitted). 

Generally, determinations of CUE are based upon the record only as it existed at the time of the decision in question.  However, when determining whether a severance of service connection was proper, post-decisional evidence is relevant in determining whether the granting of service connection was clearly and unmistakably erroneous.  See Allen v. Nicholson, 21 Vet. App. 54, 59 (2007) (citing Daniels v. Gober, 10 Vet. App. 474, 480 (1997)).   38 C.F.R. § 3.105 (d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award and specifically states that "[a] change in diagnosis may be accepted as a basis for severance," which clearly contemplates the consideration of evidence acquired after the original granting of service connection.  Therefore, VA is not limited to the law and the record that existed at the time of the original decision.  Id. 

The burden is on VA to demonstrate CUE in the prior rating decision.  To establish clear and unmistakable error, VA must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell v. Principi, 3 Vet. App. 310 (1992).  The proponent of CUE must assert more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 
9 Vet. App. 412, 418 (1996).  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006). 

In considering whether the RO's initial grant of service connection was clearly erroneous, the Board has considered the requirements for the establishment of service connection. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, direct service connection can be granted only when a disability was incurred or aggravated in the line of duty not as a result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs. 38 C.F.R. § 3.301(c)(2).   "Willful misconduct means an act involving conscious wrongdoing or known prohibited action...it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences."  38 C.F.R. § 3.1(n).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  If in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. 
§ 3.304 (d) (2016).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case by case basis.  See VAOPGCPREC 12 99 (October 18, 1999).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Veteran's Contentions

The Veteran served as a U.S. Army air defense missile crew member with duty in Korea from August 1979 to July 1980.  He contended in multiple claims and statements and in testimony during the Board hearings that his lumbar spine and right hip disabilities were caused by injuries sustained in service.  In a March 2000 claim, the Veteran noted that he sustained injuries in a truck accident in 1979 when he was forced through the windshield.  In a February 2002 statement, the Veteran noted that the injury occurred in a 1979 automobile accident.   In a September 2003 statement, the Veteran noted that the injury occurred in Korea when he was the driver of a truck that sustained a broken suspension forcing the truck into a ditch and the Veteran into the steering wheel.  In a November 2005 statement, the Veteran corrected his reports and noted that two accidents occurred in 1980.   The Veteran on several occasions reported that he was in a "war zone" or in combat in Korea when his unit was placed in an elevated readiness condition, that he was issued live ammunition, and that his injuries should be considered to be combat related.  

During a November 2009 RO hearing, the Veteran testified that his back and hip injuries occurred in basic training in 1979 when he hit his head, back, and right hip on his bunk and again during the elevated readiness condition in Korea in approximately March or April 1980 when he lost control of a large truck due to a malfunction and drove it into a ditch.  He testified that he did not receive treatment for the next year until he sustained additional injuries in a pickup truck accident that occurred in July 1981 after he returned to the United States.  

In many subsequent statements since June 2011 and during the May 2012 Board hearing, the Veteran testified that the injuries to his back and hip occurred in basic training in 1979 and in a large truck accident in  Korea in March 1980. 

During the August 2016 Board hearing, the Veteran testified that he was in a truck  accident in June 1981 while still serving in Korea and then in another accident approximately one month later in July 1981 while on route to his new duty station in Texas.  He testified that in the June 1981 accident, he experienced a concussion, dizziness, and blackouts, as well as combat fatigue that were factors in the July 1981 accident.  Notwithstanding medical evidence of alcohol consumption, the Veteran contended that he was never cited or charged with a driving related offense. 



Medical and Procedural History 

Service treatment records show that the Veteran was treated in boot camp in April 1979 for a sprained right ankle while marching and that he passed a kidney stone in June 1979.   There was no mention of traumatic injuries.  Following transfer to Camp Stanley in Korea in August 1979, records show that the Veteran sought treatment in October 1979 at a battalion aid station for an injury to his right fifth finger after a "fall to the ground." Clinicians diagnosed probable fracture and provided a splint and later a cast that was removed in January 1980.  In February 1980, the Veteran was treated for a laceration to the back of the head.  There was no information on the circumstances of the injury.  

Service personnel records contain a May 1980 letter of appreciation noting that the Veteran performed an outstanding display of defensive driving when a spring in his vehicle broke, causing his heavy truck to swerve to the left side of the road into oncoming traffic.  His platoon leader noted that the Veteran's actions prevented a serious accident and also commended the Veteran for his outstanding performance of duty in a recent base defense exercise.  There was no mention of injuries.  

The Veteran departed Korea in late July 1980 and arrived at a new duty station in Texas early in September 1980.

In June 1981, the Veteran sought treatment at an Army clinic in Texas for symptoms of dizziness and limitation of motion of the right hand.  The Veteran denied knowledge of an "incident" the previous evening and remembered only that he woke up on the ground while talking to an individual.  He reported that he had consumed four beers.  On examination, a medic noted "blood shot" eyes with difficulty of the left eye following movement, tenderness on the left side of the sternocledo mastoid,  lacerations of the left eye, left side of nose, forehead, right scapular region of the back, and left side of the thoracic spine.  The medic diagnosed a possible concussion, advised the Veteran of possible late manifesting symptoms, and ordered a consult with a physician.  The Veteran was returned to duty.  There is no record of any follow-up examination, no mention of a motor vehicle accident, and no trauma to the back or hip other than the lacerations.  

In late July 1981, the Veteran was treated at a private hospital after sustaining injuries in a motor vehicle accident.  The attending clinicians noted that the Veteran arrived by ambulance at approximately two am and was discharged to be treated at his military base two hours later.  Clinicians noted that the Veteran had been in an automobile accident, hurt his right arm, and had multiple abrasions and lacerations of the arms and chest.  A blood alcohol test showed a level of 0.12 percent.  The laboratory report is of record.  There was no specific mention of back or leg injuries.  

Later that day, the Veteran was admitted to an Army hospital.  The attending clinician noted that the Veteran was injured near midnight when he struck a telephone pole.  The Veteran reported that he had been going home from a friend's house on a motorcycle and ran into a telephone pole at 40 to 50 miles per hour but denied consuming any alcoholic beverages.  The clinician noted "alcohol on his breath" and multiple abrasions and a quadriceps contusion.  However, the hip, femur, and knee were stable.  The Veteran reported being "sore all over" and was admitted because he appeared more uncomfortable than would have been anticipated for a leg contusion.  A nurse noted that the Veteran had telephoned his mother reporting that he had broken both shoulders and his leg, although these injuries were not diagnosed by his care providers.  The Veteran was discharged from care four days later and returned to duty.  

One month after the accident, the Veteran sought treatment for right thigh pain.  An X-ray was negative. 

In October 1981, the Veteran's company commander recommended that the Veteran be barred from reenlistment.  The officer referred to a series of minor disciplinary actions in March and May 1981 and a charge of selling drugs in April 1981.  The officer also referred to an accident in August 1981 in which the Veteran was "probably" under the influence of alcohol and another automobile accident in September 1981 which nearly caused the death of another soldier for which there were pending civil charges.   The bar to reenlistment was approved by the battalion commander later the same month. 

In January 1982, the Veteran sought treatment for right hip and buttock pain that he reported starting two weeks after an accident and continuing with prolonged running and sitting.  The Veteran reported that he had been thrown through a car windshield.  Ranges of motion of the lumbar spine and right hip were normal but with pain.  

The Veteran received an honorable discharge at the end of his obligated service in April 1982.  The only awards listed on the discharge documents were the Army Service Ribbon and Overseas Service Ribbon.  

In April 1994, the Veteran received inpatient psychiatric care with diagnoses of schizophrenia and multiple substance abuse disorders.  The attending physician noted the Veteran's report of a motor vehicle accident in 1979 in which he reportedly was intoxicated and sustained a back injury and head trauma with a two day loss of consciousness.   The Veteran also received private treatment in November 1999 when clinicians noted a history of low back pain for the past two years.  

In August 2000, a VA physician noted the Veteran's report of severe back pain radiating to the right leg since a motor vehicle accident three months earlier.  The physician diagnosed a suspected herniated disc.  In October 2000, another VA physician noted the Veteran's report of continued pain since the vehicle accident three months earlier when he had hit a tree.  Imaging studies in December 2000 confirmed disc bulges at two levels with nerve root compromise.  In February 2001, the Veteran received private emergency room treatment in part for a herniated lumbar disc with pain radiating to the right leg.  There was no mention in these treatment reports of injuries in service. 

In February 2002, the RO received the Veteran's claim for service connection for a back injury that occurred in 1979.  In September 2002, the RO in St. Petersburg, Florida denied service connection for a back disorder.  The Veteran initially expressed disagreement but withdrew the appeal in June 2006.   However, the RO inferred a request to reopen the claim and a claim for service connection for a right hip disorder from several statements submitted in 2006 and 2007.  The RO performed additional development including obtaining private, VA, and Social Security Administration records and scheduled the Veteran for a VA examination. 

In April 2007 a VA physician's assistant (PA) noted a review of the six volume claims file and the Veteran's report of injuring his back and right hip in a motor vehicle accident in July 1981 with subsequent outpatient treatment.  There were no reports by the Veteran of any other injuries or accidents in service or any post-service injuries.  After an examination and review of imaging studies, the PA diagnosed minimal acetabular sclerosis of the right hip and degenerative disc disease of the lumbar spine at two levels.  In a June 2007 addendum, the PA cited his review of the entire file and found that the severe accident in service recorded in July 1981 was at least as likely as not the cause of his current lumbar spine and right hip joint disease because the Veteran complained of back and leg symptoms after the accident and because traumatic arthritis can happen years after the trauma even without fractures.  The PA did not comment directly on the circumstances of the July 1981 accident.  

In March 2008, the RO in Indianapolis, Indiana, granted service connection for thoracolumbar degenerative disease and for right hip acetabular sclerosis with traumatic changes.  The records of care at a private hospital immediately after the accident were not yet of record.

In July 2008, the RO received the Veteran's claim for a total disability rating based on individual unemployability and initiated additional development of the file including additional service records that included the report of treatment at the private hospital immediately following the July 1981 accident.  In April 2009, the RO requested that the military records archive search for a line of duty/misconduct report, but no report was located.  The RO did obtain information from a legal counsel for the state police of jurisdiction for the accident.  The counsel informed the RO of the law involving blood alcohol level in effect at the time of the accident.  Per Kentucky statute KRS 189.520 (1980), a blood alcohol level of greater than 0.05 but less than 0.10 may be considered with other evidence.  However, with a blood alcohol level of 0.10 or greater, there was a greater presumption that the defendant was under the influence.  

In September 2009, the RO found that the Veteran's conduct at the time of the July 1981 accident was not in the line of duty and was considered willful misconduct.    The same month, the RO in part proposed to sever service connection for disabilities of the lumbar spine and right hip because injuries previously found to have caused the residual disabilities were sustained in the July 1981 accident were caused by misconduct, referring to the effective state statute that provided for the presumption of intoxication at a blood alcohol level of 0.10 percent or greater.  The Veteran was advised of the opportunity to present written evidence or argument or testimony at a hearing.  As noted above, the Veteran presented testimony and argument at a hearing before the RO in November 2009.  

In November 2010, the RO executed the severance of service connection for lumbar spine and right hip disabilities, effective April 1, 2010.  The Veteran expressed timely disagreement in February 2010, contending that he was not allowed a personal hearing or adequate representation and that the lumbar spine injury was a combat-related injury in a large truck accident.   Following the issuance of a November 2011 statement of the case, the Veteran perfected a timely appeal in December 2011.  As noted above, he submitted many additional statements and provided testimony at Board hearings in May 2012 and August 2016.  

In August 2014, the Board affirmed the severance of service connection for back and right hip disabilities.  The Board found that the award of service connection was clearly and unmistakably erroneous because there was no evidentiary basis that either the lumbar spine or right hip disability was related to service.  The Board did not dispute that the Veteran had current lumbar spine or right hip disabilities, noting that the April 2007 VA examiner, in a June 2007 medical opinion, found that both disabilities were related to the Veteran's July 1981 motor vehicle accident.  The Board found that severance was warranted because the July 1981 motor vehicle accident was due to the Veteran's own willful misconduct by driving while intoxicated.  The Board found that the Veteran's contentions that he experienced back and hip symptoms at a time earlier than this accident were inconsistent with the record.  

On appeal to the Court, the parties to the February 2015 joint motion for partial remand found that the Board's reasons and bases for affirming the severance of service connection were inadequate because the Board did not discuss the service treatment record evidence that the Veteran was examined for a possible concussion, complaints of dizziness, and right hand limitation of motion in June 1981 and that this was a possible alternative cause for the July 1981 accident.  This contention and theory had not been previously raised by the Veteran or the record.  The parties provided no rationale for how or why the June 1981 injuries were relevant to the cause of the July 1981 accident.  Nevertheless, the Board has no discretion and must comply with the Court's February 2015 order granting the parties' joint motion to remand.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Because of a change in representation, in December 2015, the Board remanded the appeal to afford the Veteran another hearing.  He provided additional testimony at the hearing in August 2016 as noted above.  

Analysis

The Board finds that there was clear and unmistakable error in the March 2008 award of service connection for thoracolumbar degenerative disease and for right hip acetabular sclerosis with traumatic changes arising from a motor vehicle accident (MVA) in service in July 1981 because the correct facts were not before the adjudicator at the time of the decision.  Specifically, records of emergency care at a private hospital immediately following the accident contained additional evidence relevant to the cause of the accident and whether it was in the line of duty or the result of willful misconduct.  In consideration of this evidence, the Board finds that the outcome would have been manifestly different.  

The Board finds that the July 1981 accident was the cause of the Veteran's residual back and right hip disabilities and that the accident was caused by the Veteran's willful misconduct, specifically driving while intoxicated as defined by the regulations of the state in which the accident occurred and by the Uniform Code of Military Justice applicable to the Veteran while on active duty.  

The Board will first address the Veteran's contention that he sustained injuries to his back and right hip prior to the July 1981 accident.  The Board considered the contentions and finds many inconsistencies between the Veteran's reports of injuries and the service records showing the place, time, nature of the events, and immediate treatment.  The Veteran reported that he sustained injuries in a barracks fall in recruit training and in a truck accident in Korea in 1979.  Service treatment records show only that he sprained a right ankle while marching, passed a kidney stone, and injured a finger in a fall during his service in 1979.  He reported that he was in combat during an elevated readiness condition in Korea in March 1980 and sustained injuries in a truck driving accident when he was thrown through a windshield.  However, service treatment records are silent for any such severe injuries.  Indeed, the Board finds that such a remarkable event would ordinarily have been recorded had it occurred.  Regardless of whether the elevated readiness condition was actual or a training exercise, there is no evidence that the Veteran was in combat as defined by VA above.  Moreover, the citation for excellent defensive driving that prevented an accident is inconsistent with the Veteran's contention of the occurrence of an accident causing the Veteran's back and hip injuries.  Even if the Veteran was in a combat situation, the presumption is rebutted by clear and convincing evidence that he did not sustain injuries during any period of elevated readiness.  

In its original August 2014 decision, the Board found that the Veteran's statements indicating that he experienced lumbar spine and right hip symptoms the year prior to the July 1981 MVA, which he contended were continuous since that time, are inconsistent with the contemporaneous evidence.  The Board noted that his service treatment records are negative for any complaints, treatment, or diagnoses referable to the right hip or the back prior to the July 1981 MVA.  

For the first time on appeal to the Court, and later during the August 2016 Board hearing, the Veteran reported that he sustained injuries in a vehicle accident in June 1981 while serving in Korea.  Service personnel records showed that the Veteran was transferred from Korea to Texas in September 1980.  As noted above in detail, the Veteran sought treatment in June 1981 at a military clinic for dizziness and limitation of motion of the right hand.  The Veteran acknowledged consuming alcohol and that he "woke up on the ground while talking to an individual."  There was no mention of a vehicle accident as would have been very appropriate when seeking care and while on active duty.  The examiner noted a possible concussion and lacerations in several areas including the back but no trauma to the spine or right hip.  The examiner advised the Veteran to be alert for late developing symptoms but returned the Veteran to duty.   There was no follow-up for any late developing symptoms.  Therefore, the Veteran's contention that he sustained injuries in a vehicle accident in Korea in June 1981 is not credible.  

The parties to the joint motion for partial remand found that the records of treatment in June 1981 must be addressed with respect to the issue of causation of the later accident in July 1981 without specifying why or how a possible concussion and lacerations were a possible cause for a vehicle accident one month later.  The parties cited Allday v. Brown, 7 Vet. App. 517, 527 (1995) as an applicable precedent for the principle that the Board must provide adequate reasons and bases for a decision.  The record does not remotely suggest that the June 1981 symptoms were persistent, imposed any level of sustained dysfunction, or more specifically that the Veteran's driving abilities were somehow degraded by the injuries sufficient to be the prevailing cause of the accident.  Notably, the parties made no reference to the evidence of record that did establish a level of intoxication in excess of that considered to be legally impermissible for operating a vehicle.  Therefore, the argument raised is not persuasive.  

Accordingly, the Board finds that the only credible event in service in which the Veteran sustained injuries to his back and right hip was in a motor vehicle accident in Texas in July 1981 when he struck a telephone pole at 40-50 miles per hour while driving home after visiting a friend.  At least one medical record suggests that the Veteran was operating a motorcycle.  Although injuries to the back and hip were not immediately evident, the Board places probative weight on the findings of the VA PA in 2007 that the emerging residuals did arise from the July 1981 accident.  

The Board must determine misconduct by considering all the facts and circumstances of the event and applying the standard for misconduct as noted above.   

The Kentucky State Police, in July 2009, informed the RO of the law involving blood alcohol level in effect at the time of the accident.  The applicable Kentucky statute provides that a blood alcohol level of greater than 0.05 but less than 0.10 may be considered with other evidence.  However, with a blood alcohol level of 0.10 or greater, there was a greater presumption that the defendant was under the influence.  KRS 189.520 (1980)

The applicable provisions of the Uniform Code of Military Justice also address drunken or reckless operation of a vehicle, aircraft, or vessel: "Any person subject to this chapter who-...( (2) operates or is in actual physical control of any vehicle, aircraft, or vessel while drunk or when the alcohol concentration in the person's blood or breath is 0.10 grams or more of alcohol per 100 milliliters of blood or 0.10 grams or more of alcohol per 210 liters of breath, as shown by chemical analysis, shall be punished as a court-martial may direct."  10 USC § 911. Art. 111 (1980). 

Blood testing immediately after the accident showed that the Veteran's blood alcohol level was 0.12 percent. 

The private hospital determined that a blood alcohol test was warranted.  A hospital physician noted that he could smell the alcohol on the Veteran.  Furthermore, the Veteran's service personnel records support finding that the Veteran had been drinking prior to his accident.  His commanding officer noted that the Veteran "in August 1981 he was involved in a vehicle accident...probably under the influence of alcohol.  Again in September of 1981...another auto wreck which nearly cost the life of another soldier.  He is pending civilian charges."  (October 1981 Bar to Reenlistment Certificate (DA Form 4126-R)).  The commanding officer indicated that the accident occurred in August 1981 at that time, however, given the time period involved and the lack of any records of or reports of an August 1981 MVA, the officer was most likely referencing the July 1981 MVA.  To the extent the Veteran contends that he was never cited or charged with a driving related offense and therefore, his alcohol consumption cannot be considered willful misconduct,  the Board observes that the VA statutes and regulations do not require a citation, charge, or conviction prior to a finding of willful misconduct.   

The evidence of record supports finding that the Veteran's willful misconduct caused the July 1981 MVA and thus the RO's original grant of service connection for lumbar spine and right hip disabilities was due to clear and unmistakable error.  

The Board has also considered the Veteran's more recent contentions, following the September 2009 proposed severance that his lumbar spine and right hip disabilities developed prior to his July 1981 MVA.  He has claimed that the year prior to the July 1981 MVA he had two injuries.  The first was in 1979, during basic training, when he hit his body on a bunk while trying to avoid a scuffle.  He also claimed that while stationed in Korea, he was driving a truck (a "deuce and a half") when there was a steering wheel problem and he drove the vehicle into a pole ditch.  (November 2009 RO hearing).  

The Veteran's statements indicating that he has experienced lumbar spine and right hip symptoms the year prior to the July 1981 MVA, which have been continuous since that time, are inconsistent with the contemporaneous evidence.  The service treatment records are negative for any complaints, treatment, or diagnoses referable to right hip or the back prior to the July 1981 MVA.  

Moreover, the Veteran's newly raised contentions are inconsistent with the previously reported histories as to when his lumbar spine and right hip disabilities developed.  A January 1982 service treatment record documents that the Veteran complained of right hip pain two weeks after his July 1981 MVA, after being thrown from a car through a windshield.  A consult that same day also noted that the Veteran complained of right hip pain that began following his July 1981 MVA and a diagnosis of right posterolateral buttock and anterior hip pain.  

Similarly, during his April 2007 VA examination he reported that he injured his hip and his back in a July 1981 MVA.  

Additionally, his report that he injured himself when he drove into a ditch while driving a "deuce and a half" in Korea when the steering stopped working and reported injuries since that time, such a claim is not consistent with the record.  A May 1980 letter of appreciation documents that the Veteran performed an outstanding display of defensive driving, when a spring in his vehicle broke, causing the truck to swerve to the left side of the road into oncoming traffic.  His platoon leader noted that the Veteran's actions prevented a serious accident.  The Board does not dispute that the Veteran performed the defensive driving actions described.  However, the May 1980 letter indicates that a serious accident did not in fact occur.  Furthermore, the service treatment records prior to the date of the letter, or prior to the July 1981 MVA, do not indicate any complaints of, or treatment for, the hip or back.  During his November 2009 RO hearing, the Veteran reported that he did not receive treatment following each injury other than pain medication.  

Although the Veteran reported a back injury due to a 1979 MVA to his April 8, 1994 Central Hospital private medical provider, he also indicated at that time that he was intoxicated at that time. The record does not indicate that a MVA in fact occurred in 1979 (as documented above).  However, given the Veteran's specific report of intoxication, the Board finds that he was most likely referring to the July 1981 MVA.  Even if he was indeed referring to a 1979 accident, the Veteran essentially indicated that such an accident was due to willful misconduct due to his intoxication.

The Board cannot ignore the fact that the Veteran has altered his history of when he believes he began having right hip or lumbar spine symptoms.  Moreover, the Board notes that the Veteran provided a post-July 1981 MVA onset to his treatment providers in service --- when seeking medical treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

The service treatment records and pre-severance medical records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events made in connection with a claim for benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Therefore, the Veteran's current statements made in connection with his attempt to dispute the validity of the July 1981 MVA being the cause of his current spine or hip disabilities, by claiming that he has experienced symptoms since prior to that July 1981 MVA, are inconsistent with the contemporaneous evidence of record.

Furthermore, a nexus between the Veteran's lumbar spine and/or right hip disability and service prior to the July 1981 MVA has not been shown.  The only medical opinion of record regarding etiology is the June 2007 VA medical opinion.  That VA PA, however, found that the lumbar spine and right hip disabilities were due to the July 1981 MVA caused by the Veteran's willful misconduct.  That opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions '). There is no contrary medical opinion of record.  Also, as previously explained, the Board has found that the Veteran's reports of chronic lumbar spine and right hip disabilities since prior to the July 1981 MVA are not credible due to their inconsistencies. 

In the present case, the Board finds that the July 1981 MVA was due to the Veteran's willful misconduct and that his statements of having chronic symptoms of a lumbar spine or right hip disability since prior to the July 1981 MVA are not credible.  There are also no positive competent medical opinions of record linking the Veteran's lumbar spine or right hip disability to his period of service prior to the July 1981 MVA, which had been caused by the Veteran's willful misconduct in driving while intoxicated.  Rather, the June 2007 VA medical opinion, by the April 2007 VA examiner specifically found that such disabilities are due to the July 1981 MVA.  The Board finds that there is clear and unmistakable evidence that the Veteran's current lumbar spine and right hip disabilities are not related to service other than the July 1981 MVA caused by his own willful misconduct.  In view of the foregoing, the Board finds that all the probative evidence of record establishes that the prior grants of service connection for the lumbar spine and right hip disabilities were clearly and unmistakably erroneous.  The Board therefore concludes that the severances of service connection for the lumbar spine disability and the right hip disability were proper and the January 2010 rating decision that severed service connection is affirmed.

III.  Service Connection for Bilateral Hearing Loss

The Veteran served as a U.S. Army air defense missile crew member with duty in Korea from August 1979 to July 1980.  He contended in multiple statements and during testimony at the Board hearings that his bilateral hearing loss is caused by exposure to high levels of noise from munitions during training 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir., 2009); see also King v. Shinseki, 700 F.3d 1399 (Fed.Cir., 2012). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

Service treatment records include the results of a February 1979 enlistment physical examination.  Audiometric testing showed normal hearing in both ears except for a pure tone threshold of 30 decibels in the left ear at 4000 Hz.  The Veteran denied any subjective hearing loss, and the examiner noted no ear abnormalities.  The record contains another data card for an audiometric test in February 1982.  This test was interpreted below by a VA examiner in 2010 and also noted to be representative of normal hearing in both ears except for a pure tone threshold of 30 decibels in the left ear at 4000 Hz.  The records are silent for any symptoms, diagnoses, or treatment for hearing or ear deficits.  A discharge physical examination is not of record. 

The RO received the Veteran's claim for service connection for bilateral hearing loss in May 2010.  The Veteran contended that he experienced hearing loss since service from exposure to machinery noise while serving as a missile crewmember.  

In July 2010, a VA audiologist noted a review of the claims file and the Veteran's reports of a high pitched tinnitus and bilateral hearing loss.  The Veteran reported that he was exposed to noise in service from missiles, big guns, and diesel engines.  He denied any history of occupational or recreational noise exposure.  He reported occasional ear infections, the most recent one a year earlier, with pressure in the right ear and occasional dizziness.  On examination, pure tone thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
45
35
LEFT
10
10
25
55
55

Speech recognition scores were 100 percent in the right and left ears.  An organic ear examination was normal.  The audiologist diagnosed normal to mild  sensorineural hearing loss in the right ear and normal to moderately severe loss in the left ear.  The audiologist found that the Veteran's tinnitus contributed to the hearing difficulty.  The audiologist noted that tinnitus was likely caused by noise exposure in service because it is a subjective symptom and because the Veteran reported sensing tinnitus in service while working as a missile system crewmember.   The audiologist found that the current hearing loss was not the result of the military noise because the testing showed that the Veteran entered active duty and was discharged with normal hearing except for the same slightly degraded level in the left ear at 4000 Hz. 

In March 2011, the RO granted service connection for tinnitus but denied service connection for bilateral hearing loss primarily based on the opinion of the VA audiologist in July 2010.  In a notice of disagreement the same month, the Veteran noted that he had experienced ear disease, confusion, and dizziness in service and called attention to the hearing deficit noted in his records in the left ear at 4000Hz.  Following a November 2011 statement of the case, the Veteran perfected an appeal in December 2011. 

During a May 2012 Board hearing, the Veteran described his exposure to loud noises from the diesel engine on an armored personnel carrier.  He testified that he complained to his superiors about hearing loss throughout his period of service but was ordered to return to his duties and did not seek treatment.  The Veteran did not discuss episodes of ear disease or dizziness. 

In May 2013, the same VA audiologist again noted a review of the claims file but did not perform another examination but reentered and considered the results of the July 2010 examination and noted the Veteran's subjective reports of difficulty hearing conversations with family and friends.  The audiologist noted that the Veteran had hearing loss in the left ear at 4000 Hz prior to entry on active duty and that it remained unchanged at separation from service. 

In January 2014, the RO received the Veteran's separate claim for service connection for ear infections.  In May 2014, the Veteran sought emergency room treatment for right ear pain for the past several days which he attempted to treat with a cream.  The attending physician prescribed medication.  

In August 2014, the Board remanded the claim, noting that the VA examiner in July 2010 did not adequately explain how he reached his opinion.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  The Board requested an addendum opinion that addressed the Veteran's contentions in light of his documented medical history.

In January 2015, the same VA audiologist noted another review of the claims file including the report of his previous examination and acknowledged the Veteran's reports of noise exposure in service.  The audiologist noted that exposure alone does not automatically suggest a cause for the current hearing loss.   The audiologist continued to find that the Veteran's current hearing loss was not caused by noise exposure because hearing acuity did not change or undergo a significant threshold shift during service as shown in the two tests previously cited.  He further explained that research does not support a late onset of hearing loss after past exposure to noise.  

In September 2015, the RO erred by failing to issue a supplemental statement of the case for the claim for service connection for hearing loss.  Instead, the RO issued a decision reopening the previous claim because evidence had been received that was both new and material to the reasons for the previous denial.  However, the RO continued to deny service connection on the merits based on the opinions of the VA audiologist.  The Veteran expressed disagreement in correspondence in October 2015.  

During the August 2016 Board hearing, the Veteran testified that he had normal hearing prior to service and was exposed to loud noises from the engines on large vehicles and on training firing ranges. He stated that he wore ear protection while working on engines.  The Veteran did not address the RO's substitution of a decision in lieu of a supplemental statement of the case.  

As a preliminary matter, the Board finds that the procedural error in failing to issue the proper supplemental statement of the case is harmless error.  In the rating decision, the RO explained that new and material evidence had been received, was considered, and did not reverse the previous denial of service connection for bilateral hearing loss.  Therefore, the RO performed the same analysis and advised the Veteran of the outcome as would have been accomplished in a supplemental statement of the case.   The Veteran had the opportunity to object to the procedural error during the August 2016 Board hearing and did not do so. 

The Board finds that service connection for bilateral hearing loss is not warranted.  The Veteran is competent to report that he was exposed to loud machinery and munitions noises in service.  The VA audiologist in July 2010 acknowledged and considered the exposure, and the Board concurs that the exposure likely occurred.  The Veteran believes that his current hearing deficits were caused by the noise exposure.  However, this determination is a complex medical matter requiring training and experience that the Veteran does not possess.  Moreover, any relationship between the current hearing loss and symptoms of hearing loss experienced over the years must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.   

The Board finds that audiometric testing at the time of entry and shortly prior to discharge showed that the Veteran had normal hearing except at 4000 Hz in the left ear and that it was unchanged with no significant threshold shifts during service.  Hearing acuity at other frequencies in both ears remained normal.  Although the Veteran reported experiencing tinnitus since the noise exposure, he did not report or seek treatment for loss of hearing acuity until greater than one year after active service.  The Board must place probative weight on the opinion of the VA audiologist in January 2015 who reviewed the entire history, considered the Veteran's noise exposure and subjective symptoms, but determined from the testing in service that the Veteran did not sustain hearing damage during service.  Even though the legal standard permits service connection for a disability diagnosed after discharge when all the evidence, including pertinent service records, establishes that the disorder was incurred in service, as a matter of medical opinion, the audiologist found that the research did not support a delayed onset for this Veteran's hearing loss.  There is no other competent opinion of record.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The severance of service connection for lumbar spine disability was proper, the appeal is denied. 

The severance of service connection for right hip disability was proper, the appeal is denied. 

Service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


